ORDER
PER CURIAM:
AND NOW, this 8th day of October, 1992, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 4, 1992, it is hereby
ORDERED that Antoinette M. Lowery be and she is suspended from the Bar of this Commonwealth for a period of one (1) year and one (1) day, and she shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
LARSEN and PAPADAKOS, JJ., dissent and would enter a Rule to Show Cause why respondent should not be disbarred.